Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group IV (Claim 20) in the reply filed on May 6, 2021 is acknowledged.  The traversal is on the ground(s) that Group IV is “basically the same” as Groups I, II, and III.  This is not found persuasive because firstly, the groups being “basically the same” is not the standard for unity of invention restriction.  Instead the standard is whether the groups share a special technical feature.  The restriction mailed 6/2/2021 argues the groups do not share a special technical feature being the shared material between the claims does not make a contribution over the art.  Applicant failed to rebut such an assertion.  
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claim 20 objected to because of the following informalities:  In step i at the bottom of page 7 of the claims, “an outermost of fabric ply” should be “an outermost of the fabric ply”.  ESD as recited in step k should be “electrostatic dissipative (ESD)” since it is not previously recited in the elected claimset. Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Le et al. (US 2018/0050817) in view of Amason et al. (US 3,989,984) and Butler (US 2012/0159760).
Regarding Claim 20, Le et al. (US 2018/0050817) discusses current return networks (CRN), which prevent the accumulation of current, either from lightning strikes or from internal current that would otherwise build up, i.e. static build up, by discharging the current (See page 2, paragraph [0002]).  Thus, CRNs as in Le et al. are inherently electrostatically dissipative (ESD) since they discharge electrical buildup.  Le et al. teaches using such CRNs on carbon fiber reinforced plastic composites as integrated conductive surfaces thereon or within (See page 1, paragraph [0022]).  Le et al. teaches both wire mesh and coatings with conductive fillers, i.e. top coatings, as means for providing conductive surfaces (See page 2, paragraph [0022]) and further teaches grounding the CRN such as with fasteners (See page 3, paragraph [0033] and [0035]).  
Le et al. does not illustrate or describe more specific schematics or methods for forming the CRN, but it would have been apparent known methods and systems for current dissipation could have been utilized.  For example, it is known in the prior art to utilize metal wire screens [60], i.e. a conductive network of conductive wiring (the individual wires of which are divided strips thereof) as part of ground connections for conductive surfaces sprayed thereon such as conductive coatings on composite material (See, for example, Amason et al., Fig. 5 and col. 6, lines 33-62, wherein a grounding system is formed on a composite [70] from a metal wire screens [60], connected to a bolt [66], i.e. grounding component, anchored to a ground source [58], wherein the conductive network of the screen [60] is effectively joined to the bolt via nut [68], i.e. a connection clip, and wherein a conductive coating [56] is sprayed on and penetrates the metal wire screen to form a conductive current dissipating surface). Examiner submits it would have been obvious to a person having ordinary skill in the art to utilize a similar grounding systems utilizing a metal wire screen in carrying out the ESD of Le et al. wherein the conductive coating utilizing conductive filler in Le et al. is sprayed over such a grounding system to form the conductive dissipating CFRP taught in Le et al.  Doing so would it would have predictably produced a suitable grounding system for the CRN in Le et al. as is required.  Le et al. teaches applying the coating with conductive filler directly to the composite parts (See page 2, paragraph [0022]) and thus it would have been obvious to a person having ordinary skill to lay the conductive network wire screen on the composite and then apply the coating in order to form a dissipative conductive composite that is easily discharged.
Le et al. teaches the CRN is used to disperse currents in various items made of laid up FRP composites but fails to specifically teach the specific FRP claimed with linear pockets and a pocket seam edge.  However, it would have been apparent known FRP composite would have predictably been suitable as the FRP in Le et al.  Further, CFRP having parallel pockets with a tow and pocket seam edges are known in the art for maximizing tensile strength and modulus (See, for example, Butler US 2012/0159760, page 1, paragraphs [0002]-[0003], page 2, paragraph [0061], and page 6, paragraph [0149], teaching the exact same reinforcing stack with a pocket as claimed).  Such a composite could have been the exterior layer of any composite system layup such as taught in Le et al. or Amason et al. to maximize tensile strneth and modulus of the composite layup.  
Butler further teaches using a thickened paste for installation, i.e. a base coating, to which the reinforcing may be applied and then saturated (See page 5, paragraphs [0123]-[0126]). Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention in forming a ply layup of CFRP as taught in Le et al. to lay a paste base coat on the initial plies and then apply fabric plies with pockets and then saturating said fabric with polymer resin such as is taught in Butler.  Doing so would have predictably improved the tensile strength and modulus of the CFRP taught in Le et al. Note any lower layers of composite plies are a “structure” as claimed and the act of placing them is “preparing.”  
Once such a composite layup including the pockets is formed and cured, the conductive coating with the wire conductive network as described above could have been placed thereon as described above, thus forming a base coating securing the fabric plies to lower composite material and a top coating as the conductive material.  Examiner submits if the FRP composite and structure, i.e. lower composite plies, were connected as shown in Fig. 5 in Amason et al. and implemented according to Le et al., as described above, any excess current certainly could have passed from the composite area [70], i.e. FRP and structure, into the conductive coating where it is then grounded with the grounding wire [66].  Further, it order to carry out the above process using all the above elements, each of those elements must inherently be provided in one form or another.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT W DODDS/Primary Examiner, Art Unit 1746